Citation Nr: 1404042	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  08-34 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an initial compensable evaluation for right tympanic membrane scarring secondary to chronic otitis media.

2.  Entitlement to service connection for gastroenteritis.

3.  Entitlement to service connection for bilateral hearing loss.



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1976 to May 1984.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).   

In April 2011, the Board remanded the issues for further development.  After completing the requested development, the Appeals Management Center (AMC) returned the case to the Board for appellate review.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless claims file reveals documents that are either duplicative of the evidence in the paper claims file or irrelevant to the issues on appeal.

The issue of entitlement to service connection for tinnitus is raised by the record, but was not adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over it is referred for appropriate action.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right ear does not discharge and there is no evidence of aural polyps.

2.  The Veteran does not have chronic gastroenteritis that is causally or etiologically related to service.
CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for right tympanic membrane scarring secondary to chronic otitis media have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.87, Diagnostic Code 6200 (2013).

2.  The Veteran does not have gastroenteritis that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  Here, the Board finds that the VA's duty to notify has been satisfied by letters of notification.

In addition, the duty to assist the Veteran has also been satisfied in this case.  All identified and available service and post-service treatment notes, including Virginia Department of Corrections and private treatment notes, are in the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal. 

The duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement; as such individuals are entitled to the same care and consideration given to their fellow non-incarcerated veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him or her the necessary examination at the closest VA medical facility.  See 38 U.S.C.A. § 5711 (West 2002).  In this case, the Veteran was afforded VA examinations in January 2008, April 2010, and November 2011, in connection with his claim for an initial compensable evaluation for his service-connected right ear disability.  VA examiners were sent to the Veteran's correctional facility to conduct the examinations.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  The Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history; examinations; and the Veteran's contentions.  

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a Statement of the Case (SOC) and Supplemental Statements of the Case (SSOCs), which informed them of the laws and regulations relevant to the Veteran's claims.  The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and he did, in fact, participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  

Increased Rating

In this case, the Veteran contends that he is entitled to an initial compensable evaluation for right tympanic membrane scarring secondary to chronic otitis media.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in this case, the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected right tympanic membrane scarring secondary to chronic otitis media is currently evaluated as noncompensably disabling, pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6200.  Under Diagnostic Code 6200, chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination), is assigned a 10 percent evaluation during suppuration, or with aural polyps.  

Virginia Department of Corrections treatment notes dated from September 1997 to June 2000 show that the Veteran complained of cold symptoms and ear problems since his childhood and that he had ongoing findings of large amount of wax in both ears which required flushing.  These records also show complaints of decrease hearing and right ear aural fullness.  He stated that he was "always congested."  The examiner noted that the right ear tympanic membrane was slightly retracted.  Tympanometry showed a right ear type B curve and right middle ear effusion.  The Veteran had a June 1998 surgery for the insertion of a tube in the right ear due to effusion; in October 1999, the tube was removed due to granuloma; and, in November 1999, the granuloma had resolved.  

VA examinations dated in January 2008, April 2010, and November 2011 show consistent diagnoses of right serous otitis media and right tympanic membrane scarring secondary to chronic otitis media.  In these examinations, the Veteran complained of continued ear aches; occasional ear infections, approximately one per month; hearing loss; tinnitus; ear pain; and vertigo or dizziness that lasted for days and occurred several times per year.  He denied a history of trauma to the ear, neoplasm, ear discharge, ear pruritus, and balance or gait problems.  He related that he had a history of monthly ear pain that began in the late 1970s and lasted days in duration; a history of vertigo or dizziness that occurred several times per year for days at a time; and a history of approximately monthly ear infections in the right ear.  

After review of the evidence, the Board concludes that a compensable evaluation is not warranted for right tympanic membrane scarring secondary to chronic otitis media.  The Board observes that, with the exception of episodic reports of earache, pain, and a sense of fullness and congestion, the criteria for compensable evaluation are not demonstrated.  The objective findings relative to ears, to include on VA examinations in January 2008, April 2010, and November 2011, have been substantially normal throughout the appeal period with normal ear canals and tympanic membranes.  The evidence does not demonstrate a chronic suppurative process or aural polyps for which a compensable rating is warranted under Diagnostic Code 6200.  Therefore, the currently assigned non-compensable (zero percent) evaluation is appropriate.  See 38 C.F.R. § 4.31 (2013).

The Board recognizes the Veteran can assert that the symptoms associated with right ear otitis media are worse.  See Layno v. Brown, 6 Vet.App. 465.  However, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1135 (Fed. Cir. 2006).  To the extent that the Veteran asserts that his service-connected otitis media is more severely disabling, the Board points out that the findings on the VA medical examinations and in private reports, and the lack of contemporaneous evidence indicating more significant ear symptoms do not establish that the Veteran has more severe disability in this regard.  In view of such, the Board finds that the VA, Virginia Department of Corrections, and private findings are more credible and probative.

In sum, there is no indication that the service-connected otitis media is significantly active or involves chronic suppuration, mastoiditis, or cholesteatoma.  As indicated previously, no aural polyps have been observed.  Therefore, the preponderance of the evidence is against the Veteran's claim for a higher disability rating in this regard.  Accordingly, a compensable rating under Diagnostic Code 6200 has not been warranted over the course of the appeal.

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's right ear disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, to include his chief complaint of ear aches; occasional ear infections; hearing loss; tinnitus; ear pain; and occasional dizziness.  The Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected right ear disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. In order to establish entitlement to service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  With respect to the current appeal, this list does not include gastrointestinal disorders.  See 38 C.F.R. § 3.309(a).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.

Service treatment notes from July 1978 to January 1983 show ongoing complaints on various occasions of stomach pain, gas, nausea, vomiting, and diarrhea.  Diagnoses included viral gastroenteritis, flu, gastroenteritis, rule out inflammatory bowel disease, gastritis, probable bacterial gastroenteritis (acute food poison), and chronic gastroenteritis. A January 1984 separation examination report indicated a normal clinical evaluation of the abdomen.  In an associated report of medical history, the Veteran indicated that he had stomach, liver, or intestinal trouble.  He also reported that he was admitted to the hospital for probable gastroenteritis during service.  

In a February 1984 service treatment note, the Veteran complained of episodes of diarrhea after breakfast.  An examination revealed hyperactive bowel sounds.  The diagnosis was gastritis.  A June 1985 enlistment examination report noted a normal clinical evaluation of the abdomen.  In an associated report of medical history, the Veteran indicated that he had a history of stomach, liver, or intestinal trouble.  The examining medical officer noted that the Veteran had a history of intermittent gastroenteritis, but he indicated that the Veteran had no recurrence for the previous two years.

Virginia Department of Corrections treatment notes from March 2003 to February 2007 show findings of extracted the impacted stool and frequent gas.  He was prescribed Mylicon for his gas.

During an April 2010 VA rectum and anus examination, the Veteran reported that he was unsure if he had stool leakage or if he had residuals from difficulty cleaning the area.  He indicated that he had four bowel movements per day.  During the examination, the examiner noted that the Veteran went to the bathroom and, when he returned, he requested a new examination because he thought he had leakage.  The examiner examined the area and noted that there was no evidence of leakage.

In a July 2010 Virginia Department of Corrections treatment note, the examining physician noted that the results of the Veteran's hemocult stool cards were negative for blood.  The physician indicated that the Veteran voiced no complaints.   In July 2010, the Veteran's treating correctional facility physician requested a colonoscopy screening and gastrointestinal consultation.  The requesting physician noted that stool cards were negative.  

During a November 2011 VA intestines examination, the Veteran reported that he had two episodes of gastric pressure and pain during service.  He indicated that he was unable to pass gas at that time.  He reported that during his second episode, he was hospitalized for possible appendicitis with increased temperature and abdominal pain.  He denied any recurrence of the severe abdominal pain.  He stated that he had flare-ups of abdominal cramping two to three times per month.  He also reported that he had muscle spasms in his abdomen, daily loose stools, and constant flatus.  The examiner noted that, despite the Veteran's subjective symptoms, her examination revealed no objective pathology to render a diagnosis.  She opined that the claimed gastroenteritis was less likely than not incurred in or caused by service.  She indicated that her review of the Veteran's post-service treatment notes was negative for treatment for gastroenteritis, and the Veteran did not provide documentation of chronicity or permanent residuals of gastroenteritis that occurred while on active duty.  

After review of the evidence, the Board concludes that service connection is not warranted for gastroenteritis.  

While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  
In this case, the Board finds that the Veteran is competent to state that he has had gastrointestinal problems since his military service.  However, his allegations are inconsistent with the contemporaneous record.  The Board notes that there is no evidence of treatment or diagnosis of gastroenteritis since service.  The November 2011 VA examiner noted that, despite the Veteran's subjective symptoms, her examination revealed no objective pathology to render a diagnosis.  She opined that the claimed gastroenteritis was less likely than not incurred in or caused by service.  

As chronic gastroenteritis has not been demonstrated since the filing of the claim, the Board concludes that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  


ORDER

An initial compensable evaluation for right tympanic membrane scarring secondary to chronic otitis media is denied.

Service connection for gastroenteritis is denied.  


REMAND

In the November 2011 VA ear conditions examination, the examiner noted that an audiogram was not performed.  In addition, the examiner noted that the Veteran had previous audiograms in the 1990s, but the audiogram reports were not made available to her.  If it is not possible to schedule the Veteran for a VA audiogram due to his incarceration, a complete copy of the Veteran's claims file, including private audiograms, should be made available to the November 2011 VA examiner for an opinion as to the nature and etiology of the Veteran's claimed hearing loss disability.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should issue the Veteran proper VCAA notice of how to establish entitlement to service connection on a secondary basis.

2.  The RO/AMC should attempt to schedule a VA audiology examination should be undertaken, pursuant to the guidance in VBA Fast Letter 11-22 and M21-1MR, Part III.iv.3.A.11.d.  

The VA examination should include a current audiogram, if possible, to determine the nature and etiology of the claimed hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  

If a VA examination cannot be scheduled due to the Veteran's incarceration, the RO/AMC should obtain a clarifying medical opinion from the VA examiner who conducted the November 2011 VA ear conditions examination, or, if she is not available or unable to provide the requested opinions, an appropriate clinician, to obtain a clarifying medical opinion as to the directives set forth below.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  The examiner should specifically comment on the January 1984 separation examination report and private audiogram reports associated with the claims file.  The Veteran is competent to report his hearing loss symptoms.
The examiner should state whether it is at least as likely as not that any current hearing loss is causally or etiologically related to his military service, including noise exposure, and/or whether it was caused or aggravated by his service-connected right tympanic membrane scarring secondary to chronic otitis media.

For all opinions, a clear explanation based on the facts of this case and medical principles is required.

3.  After completing the above actions, the case should be reviewed by the RO/AMC.  If the benefits sought are not granted, the Veteran should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


